      Case: 3:20-cv-00809-wmc Document #: 33 Filed: 09/09/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

SCOTT KURTH,

                   Plaintiff,
      v.
                                                        Case No. 20-cv-809-wmc
KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Scott Kurth against defendant Kilolo Kijakazi, Acting Commissioner of

Social Security reversing the Commissioner’s decision and remanding this case for

further proceedings under sentence four of Section 205 of the Social Security Act, 42

U.S.C. § 405(g).




      s/ K. Frederickson, Deputy Clerk                             9/09/2021
       Peter Oppeneer, Clerk of Court                                 Date
